Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/012300. Claims 1-21 are withdrawn. Claims 22-42 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
		

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 22 is/are drawn to method (i.e., a process), claim(s) 29 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 36 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 22, 29, and 36 is/are drawn to one of the statutory categories of invention.
Claims 22-42 are directed to providing personalized recommendations or promotional information to consumers based on recommendation algorithm selected from a number of recommendation (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, processor, memory, network interface, non-transitory computer readable storage medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, processor, memory, network interface, non-transitory computer readable storage medium perform(s) the steps or functions of receiving, a request for a product or service recommendation for a user based on an online search query by the user; in response to the request, associating, the request with a particular one of a plurality of test 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, processor, memory, network interface, non-transitory computer 
As for dependent claims 23-28, 30-35, and 37-42 further describe the abstract idea of providing personalized recommendations or promotional information to consumers based on recommendation algorithm selected from a number of recommendation algorithms. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., (U.S. Patent Application Publication No. 20140279043) in view of Higgins et al., (U.S. Patent Application Publication No. 20100161600) in view of Darr et al. (U.S. Patent No. 7698170).
	As to Claim 22, Yi teaches a method comprising:in response to the request, associating, via a processor, the request with a particular one of a plurality of test personal contexts (0131: the user profile may be defined with varying quantities of information and varying degrees of specificity. For example, then the user profile may include detailed information relating the user's specified preferences), wherein the association is based on the stored personal contextual information for the user (0004: At present, Internet users enjoy access to vast quantities of information available through websites and their associated webpages. To provide an even better experience for users, website owners seek to customize the content of the webpages presented to users based on knowledge of the user's preferences, browsing history, and other information specific to each user. By acquiring a better understanding of a given user, a and wherein the stored personal contextual information for the user comprises an online search history of the user (0131: recent browsing history), an online browsing history of the user (0131: recent browsing history), an online purchase history of the user, and an in-store purchase history of the user; (0004),customizing a webpage displayed on the user device to comprise a product or service recommendation, wherein the webpage is customized based on the personal contextual information of the user; and (0004: At present, Internet users enjoy access to vast quantities of information available through websites and their associated webpages. To provide an even better experience for users, website owners seek to customize the content of the webpages presented to users based on knowledge of the user's preferences, browsing history, and other information specific to each user. By acquiring a better understanding of a given user, a website owner can benefit by being able to provide relevant content and advertising to the user, and the user also benefits by receiving content that he or she is more likely to find engaging),updating, by the processor, the personal contextual information to reflect an interaction of the user with an online social network; (0127: analyzes the user attention history 918 and updates the user profiles 914 and the models 916 based on the user attention history. It should be appreciated that such updates are based at least in part on dwell time history. For example, content recommendation models are updated to provide for increased dwell time of selected content).
Yi does not teach receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user.
However Higgins teaches receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user; (0004: A receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user of Higgins. Motivation to do so comes from the knowledge well known in the art that receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user would help provide a recommendation that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.
Yi does not teach selecting, via the processor, a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts.
However Darr teaches selecting, via the processor, a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts; (col. 21 lines 17-41: Once the mined rules have been generated, they may be used to provide purchase recommendations to a user who has provided an indication of potential purchase interest. Such an indication may be provided in a number of ways, including but not limited to browsing on a website, placing one or more items in the user's shopping cart, viewing a product page on the web, configuring a product online, clicking through a web site, purchasing one or more items, submitting an email address or request in connection with an advertising, promotional or service related query, or otherwise providing some indicia of commercial interest that might provide a recommendation context. Whatever user purchase or shopping activity is used to capture the selecting, via the processor, a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts of Darr. Motivation to do so comes from the knowledge well known in the art that selecting, via the processor, a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts user would help provide a more accurate recommendation that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 23, Yi, Higgins, and Darr teach the method according to claim 22.
Higgins further teaches wherein the request for the product or service recommendation originates in an interaction with an Internet web page; (0004: In one embodiment, the invention is a method. A request is received over a network, from a user for service recommendations, wherein the request comprises an identification of the user and at least one service selection criteria. A query is formulated so as to search, via the network, for user profile data, spatial data, wherein the request for the product or service recommendation originates in an interaction with an Internet web page of Higgins. Motivation to do so comes from the knowledge well known in the art that wherein the request for the product or service recommendation originates in an interaction with an Internet web page would help provide a more accurate recommendation that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 24, Yi, Higgins, and Darr teach the method according to claim 22.
Higgins further teaches wherein the request for the product or service recommendation is generated as part of production of promotional or marketing communication for the user; (0004: In one embodiment, the invention is a method. A request is received over a network, from a user for service recommendations, wherein the request comprises an identification of the user and at least one service selection criteria. A query is formulated so as to search, via the network, for user profile data, spatial data, temporal data, social data and topical data that is available via the network and relates to the requesting user, the service selection criteria and to a plurality of services available via the network so as to a identify a subset of the plurality of services available via the network that relate to the request. A list of the identified subset of wherein the request for the product or service recommendation is generated as part of production of promotional or marketing communication for the user of Higgins. Motivation to do so comes from the knowledge well known in the art that wherein the request for the product or service recommendation is generated as part of production of promotional or marketing communication for the user would help provide a better way to display the recommendation which will encourage the user to pay attention to the recommendation being displayed and that would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 25, Yi, Higgins, and Darr teach the method according to claim 22.
Yi further teaches wherein the personal contextual information comprises personal financial data for the user, personal product preference data for the user, and data representative of non-financial interactions between a merchant and the user; (0004: At present, Internet users enjoy access to vast quantities of information available through websites and their associated webpages. To provide an even better experience for users, website owners seek to customize the content of the webpages presented to users based on knowledge of the user's preferences, browsing history, and other information specific to each user. By acquiring a better understanding of a given user, a website owner can benefit by being able to provide relevant content and advertising to the user, and the user also benefits by receiving content that he or she is more likely to find engaging).

As to Claim 26, Yi, Higgins, and Darr teach the method according to claim 22.
wherein the selected recommendation algorithm was submitted by a first supplier and an alternative recommendation algorithm was submitted by a second supplier, and wherein the method comprises:storing a record of use of the selected recommendation algorithm in association with the first supplier; and (col. 21 lines 17-41: Once the mined rules have been generated, they may be used to provide purchase recommendations to a user who has provided an indication of potential purchase interest. Such an indication may be provided in a number of ways, including but not limited to browsing on a website, placing one or more items in the user's shopping cart, viewing a product page on the web, configuring a product online, clicking through a web site, purchasing one or more items, submitting an email address or request in connection with an advertising, promotional or service related query, or otherwise providing some indicia of commercial interest that might provide a recommendation context. Whatever user purchase or shopping activity is used to capture the recommendation context (step 514), the recommendation context is then transformed into a more detailed representation of the part(s) identified by the recommendation context at step 516. While any algorithm may be used to transform the data, in a selected embodiment, each item from the recommendation context is transformed or mapped into attribute value pairs, features, functions, and/or part group items at step 516, thereby creating a normalized transaction data set. In addition, the normalization process may remove part number information (such as SKUs) from the normalized transaction data set. For each item in the recommendation context, the part number is transformed until the mapping is complete),using the stored record of use to arrange for payment to the first supplier for use of the selected recommendation algorithm; (col. 21 lines 17-41: Once the mined rules have been generated, they may be used to provide purchase recommendations to a user who has provided an indication of potential purchase interest. Such an indication using the stored record of use to arrange for payment to the first supplier for use of the selected recommendation algorithm of Darr. Motivation to do so comes from the knowledge well known in the art that using the stored record of use to arrange for payment to the first supplier for use of the selected recommendation algorithm would help provide data to the supplier that would help in providing future recommendations which would therefore make the method/system more profitable.

As to Claim 27, Yi, Higgins, and Darr teach the method according to claim 22.
Yi further teaches wherein customizing the webpage comprises:generating a web page that displays the product or service recommendation; and (0103: FIGS. 5A, 5B, and 5C illustrate a flow diagram showing events occurring as a user delivering the web page via a network interface; (0103: FIGS. 5A, 5B, and 5C illustrate a flow diagram showing events occurring as a user navigates to various pages in various tabs of a browser, in accordance with an embodiment of the invention. At operation 500, the user opens an internal or in-network property page 1 in a first tab of a browser. The client generates a request for page 1 at operation 506, and the server processes the request at operation 524. At operation 526, the server sends the page data for page 1 to the client, and also logs a page view event of page 1).

As to Claim 28, Yi, Higgins, and Darr teach the method according to claim 22.
Yi further teaches wherein the user device belongs to the user, and wherein customizing the webpage comprises:delivering a promotional communication to the user device of the user based upon a selection of the user by a merchant, (0103: FIGS. 5A, 5B, and 5C illustrate a flow diagram showing events occurring as a user navigates to various pages in various tabs of a browser, in accordance with an embodiment of the invention. At operation 500, the user opens an internal or in-network property page 1 in a first tab of a browser. The client generates a request for page 1 at operation 506, and the server processes the request at operation 524. At operation 526, the server sends the page data for page 1 to the client, and also logs a page view event of page 1).
	As to Claim 29, Yi teaches a system comprising:processor (abstract: processor), memory (0151: computer memory), and a network interface (0136: interface), wherein the processor is operable to:in response to the request, associate the request with a particular one of a plurality of test personal contexts (0131: the user profile may be defined with varying quantities of information and varying degrees of specificity. For example, then the user profile may include detailed information relating the user's specified preferences), wherein the association is based on the stored personal contextual information for the user (0004: At present, Internet users enjoy access to vast quantities of information available through websites and their associated webpages. To provide an even better experience for users, website owners seek to customize the content of the webpages presented to users based on knowledge of the user's preferences, browsing history, and other information specific to each user. By acquiring a better understanding of a given user, a website owner can benefit by being able to provide relevant content and advertising to the user, and the user also benefits by receiving content that he or she is more likely to find engaging), and wherein the stored personal contextual information for the user comprises an online search history of the user (0131: recent browsing history), an online browsing history of the user (0131: recent browsing history), an online purchase history of the user, and an in-store purchase history of the user; (0004),customize a webpage displayed on the user device to comprise a product or service recommendation, wherein the webpage is customized based on the personal contextual information of the user; and (0004: At present, Internet users enjoy access to vast quantities of information available through websites and their associated webpages. To provide an even better experience for users, website owners seek to customize the content of the webpages presented to users based on knowledge of the user's preferences, browsing history, and other information specific to each user. By acquiring a better understanding of a given user, a website owner can benefit by being able to provide relevant content and advertising to the user, and the user also benefits by receiving content that he or she is more likely to find engaging),update the personal contextual information to reflect an interaction of the user with an online social network; (0127: analyzes the user attention history 918 and updates the user profiles 914 and the models 916 based on the user attention history. It should be appreciated that such updates are based at least in part on dwell time history. For example, content recommendation models are updated to provide for increased dwell time of selected content).
Yi does not teach receive, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user.
However Higgins teaches receive, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user; (0004: A request is received over a network, from a user for service recommendations, wherein the request comprises an identification of the user and at least one service selection criteria. A query is formulated so as to search, via the network, for user profile data, spatial data, temporal data, social data and topical data that is available via the network and relates to the requesting user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi to include receive, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user of Higgins. Motivation to do so comes from the knowledge well known in the art that receive, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user would help provide a recommendation that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.
Yi does not teach select a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts.
However Darr teaches select a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts; (col. 21 lines 17-41: Once the mined rules have been generated, they may be used to provide purchase recommendations to a user who has provided an indication of potential purchase interest. Such an indication may be provided in a number of ways, including but not limited to browsing on a website, placing one or more items in the user's shopping cart, viewing a product page on the web, configuring a product online, clicking through a web site, purchasing one or more items, submitting an email address or request in connection with an advertising, promotional or service related query, or otherwise providing some indicia of commercial interest that might provide a recommendation context. Whatever user purchase or shopping activity is used to capture the recommendation context (step 514), the recommendation context is then transformed into a more detailed representation of the part(s) identified by the recommendation context at step 516. While any algorithm may be used to transform the data, in a selected embodiment, each item from the recommendation context is transformed or mapped into attribute value pairs, features, functions, and/or part group items at step 516, thereby creating a normalized transaction data set. In addition, the normalization process may remove part number information (such as SKUs) from the normalized transaction data set. For each item in the recommendation context, the part number is transformed until the mapping is complete). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi to include select a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts of Darr. Motivation to do so comes from the knowledge well known in the art that select a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts would help provide a more accurate recommendation that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 30, Yi, Higgins, and Darr teach the system according to claim 29.
Higgins further teaches wherein the request for the product or service recommendation originates in an interaction with an Internet web page; (0004: In one embodiment, the invention is a method. A request is received over a network, from a user for service recommendations, wherein the request comprises an identification of the user and at least one service selection criteria. A query is formulated so as to search, via the network, for user profile data, spatial data, temporal data, social data and topical data that is available via the network and relates to the requesting user, the service selection criteria and to a plurality of services available via the network so as to a identify a subset of the plurality of services available via the network that relate to the request. A list of the identified subset of services is transmitted, via the network, to the requesting user. A selection of at least one of the identified subset of services available received from the user and the user is enrolled in the selected service). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi and Darr to include wherein the request for the product or service recommendation originates in an interaction with an Internet web page of Higgins. Motivation to do so comes from the knowledge well known in the art that wherein the request for the product or service recommendation originates in an interaction with an Internet web page would help provide a more accurate recommendation that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 31, Yi, Higgins, and Darr teach the system according to claim 29.
Higgins further teaches wherein the request for the product or service recommendation is generated as part of production of promotional or marketing communication for the user; (0004: In one embodiment, the invention is a method. A request is received over a network, from a user for service recommendations, wherein the request comprises an identification of the user and at least one service selection criteria. A query is formulated so as to search, via the network, for user profile data, spatial data, temporal data, social data and topical data that is available via the network and relates to the requesting user, the service selection criteria and to a plurality of services available via the network so as to a identify a subset of the plurality of services available via the network that relate to the request. A list of the identified subset of services is transmitted, via the network, to the requesting user. A selection of at least one of the identified subset of services available received from the user and the user is enrolled in the selected service). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi and Darr to include wherein the request for the product or service recommendation is generated as part of production of promotional or marketing communication for the user of Higgins. Motivation to do so comes from the knowledge well known in the art that wherein the request for the product or service recommendation is generated as part of production of promotional or marketing communication for the user would help provide a better way to display the recommendation which will encourage the user to pay attention to the recommendation being displayed and that would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 32, Yi, Higgins, and Darr teach the system according to claim 29.
Yi further teaches wherein the personal contextual information comprises personal financial data for the user, personal product preference data for the user, and data representative of non-financial interactions between the merchant and the user; (0004: At present, Internet users enjoy access to vast quantities of information available through websites and their associated webpages. To provide an even better experience for users, website owners seek to customize the content of the webpages presented to users based on knowledge of the user's preferences, browsing history, and other information specific to each user. By acquiring a better understanding of a given user, a website owner can benefit by being able to provide relevant content and advertising to the user, and the user also benefits by receiving content that he or she is more likely to find engaging).

As to Claim 33, Yi, Higgins, and Darr teach the system according to claim 29.
Darr further teaches wherein the selected recommendation algorithm was submitted by a first supplier and an alternative recommendation algorithm was submitted by a second supplier, and wherein the processor is operable to:store a record of use of the selected recommendation algorithm in association with the first supplier; and (col. 21 lines 17-41: Once the mined rules have been generated, they may be used to provide purchase recommendations to a user who has provided an indication of potential purchase interest. Such an indication may be provided in a number of ways, including but not limited to browsing on a website, placing one or more items in the user's shopping cart, viewing a product page on the web, configuring a product online, clicking through a web site, purchasing one or more items, submitting an email address or request in connection with an advertising, promotional or service related query, or otherwise providing some indicia of commercial interest that might provide a recommendation context. Whatever user purchase or shopping activity is used to capture the recommendation context (step 514), the recommendation context is then transformed into a more detailed representation of the part(s) identified by the recommendation context at step 516. While any algorithm may be used to transform the data, in a selected embodiment, each item from the recommendation context is transformed or mapped into attribute value pairs, features, functions, and/or part group items at step 516, thereby creating a normalized transaction data set. In addition, the normalization process may remove part number information (such as SKUs) from the normalized transaction data set. For each item in the recommendation context, the part number is transformed until the mapping is complete),use the stored record of use to arrange for payment to the first supplier for use of the selected recommendation algorithm; (col. 21 lines 17-41: Once the mined rules have been generated, they may be used to provide purchase recommendations to a user who has provided an indication of potential purchase interest. Such an indication may be provided in a number of ways, including but not limited to browsing on a website, placing one or more items in the user's shopping cart, viewing a product page on the web, configuring a product online, clicking through a web site, purchasing one or more items, submitting an email address or request in connection with an advertising, promotional or service related query, or otherwise providing some indicia of commercial interest that might provide a recommendation context. Whatever user purchase or shopping activity is used to capture the recommendation context (step 514), the recommendation context is then transformed into a more detailed representation of the part(s) identified by the recommendation context at step 516. While any algorithm may be used to transform the data, in a selected embodiment, each item from the recommendation context is transformed or mapped into attribute value pairs, features, functions, and/or part group items at step 516, thereby creating a normalized transaction data set. In addition, the normalization process may remove part number information (such as SKUs) from the normalized transaction data set. For each item in the recommendation context, the part number is transformed until the mapping is complete). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi and Higgins to include use the stored record of use to arrange for payment to the first supplier for use of the selected recommendation algorithm of Darr. Motivation to do so comes from the knowledge well known in the art that use the stored record of use to arrange for payment to the first supplier for use of the selected recommendation algorithm would help provide data to the supplier that would help in providing future recommendations which would therefore make the method/system more profitable.

As to Claim 34, Yi, Higgins, and Darr teach the system according to claim 29.
Yi further teaches wherein customization of the webpage comprises:generation of a web page that displays the generated product or service recommendation; and (0103: FIGS. 5A, 5B, and 5C illustrate a flow diagram showing events occurring as a user navigates to various pages in various tabs of a browser, in accordance with an embodiment of the invention. At operation 500, the user opens an internal or in-network property page 1 in a first tab of a browser. The client generates a request for page 1 at operation 506, and the server processes the request at operation 524. At operation 526, the server sends the page data for page 1 to the client, and also logs a page view event of page 1),delivery of the web page via network interface; (0103: FIGS. 5A, 5B, and 5C illustrate a flow diagram showing events occurring as a user navigates to various pages in various tabs of a browser, in accordance with an embodiment of the invention. At operation 500, the user opens an internal or in-network property page 1 in a first tab of a browser. The client generates a request for page 1 at operation 506, and the server processes the request at operation 524. At operation 526, the server sends the page data for page 1 to the client, and also logs a page view event of page 1).

As to Claim 35, Yi, Higgins, and Darr teach the system according to claim 29.
Yi further teaches wherein the user device belongs to the user, and wherein the processor is operable to:deliver a promotional communication to the user device of the user, based upon a merchant selecting the user, (0103: FIGS. 5A, 5B, and 5C illustrate a flow diagram showing events occurring as a user navigates to various pages in various tabs of a browser, in accordance with an embodiment of the invention. At operation 500, the user opens an internal or in-network property page 1 in a first tab of a browser. The client generates a request for page 1 at operation 506, and the server processes the request at operation 524. At operation 526, the server sends the page data for page 1 to the client, and also logs a page view event of page 1).

	As to Claim 36, Yi teaches a non-transitory computer-readable storage medium having a plurality of code sections, wherein each code section comprises a plurality of instructions executable by one or more processors of a computer system to cause the one or more processors to perform a method comprising:in response to the request, associating the request with a particular one of a plurality of test personal contexts (0131: the user profile may be defined with varying quantities of information and varying degrees of specificity. For example, then the user profile may include detailed information relating the user's specified preferences), wherein the association is based on the stored personal contextual information for the user (0004: At present, Internet users enjoy access to vast quantities of information available through websites and their associated webpages. To provide an even better experience for users, website owners seek to customize the content of the webpages presented to users based on knowledge of the user's preferences, browsing history, and other information specific to each user. By acquiring a better understanding of a given user, a website owner can benefit by being able to provide relevant content and advertising to the user, and the user also benefits by receiving content that he or she is more likely to find engaging), and wherein the stored personal contextual information for the user comprises an online search history of the user (0131: recent browsing history), an online browsing history of the user (0131: recent browsing history), an online purchase history of the user, and an in-store purchase history of the user; (0004),customizing a webpage displayed on the user device to comprise a product or service recommendation, wherein the webpage is customized based on the personal contextual information of the user; and (0004: At present, Internet users enjoy access to vast quantities of information available through websites and their associated webpages. To provide an even better experience for users, website owners seek to customize the content of the webpages presented to users based on knowledge of the user's preferences, browsing history, and other information specific to each user. By acquiring a better understanding of a given user, a website owner can benefit by being able to provide relevant content and advertising to the user, and the user also benefits by receiving content that he or she is more likely to find engaging),updating the personal contextual information to reflect an interaction of the user with an online social network; (0127: analyzes the user attention history 918 and updates the user profiles 914 and the models 916 based on the user attention history. It should be appreciated that such updates are based at least in part on dwell time history. For example, content recommendation models are updated to provide for increased dwell time of selected content).
Yi does not teach receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user.
However Higgins teaches receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user; (0004: A request is received over a network, from a user for service recommendations, wherein the request comprises an identification of the user and at least one service selection criteria. A query is formulated so as to search, via the network, for user profile data, spatial data, temporal data, social data and topical data that is available via the network and relates to the requesting user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi to include receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user of Higgins. Motivation to do so comes from the knowledge well known in the art that receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user would help provide a recommendation that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.
Yi does not teach selecting a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts.
However Darr teaches selecting a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts; (col. 21 lines 17-41: Once the mined rules have been generated, they may be used to provide purchase recommendations to a user who has provided an indication of potential purchase interest. Such an indication may be provided in a number of ways, including but not limited to browsing on a website, placing one or more items in the user's shopping cart, viewing a product page on the web, configuring a product online, clicking through a web site, purchasing one or more items, submitting an email address or request in connection with an advertising, promotional or service related query, or otherwise providing some indicia of commercial interest that might provide a recommendation context. Whatever user purchase or shopping activity is used to capture the recommendation context (step 514), the recommendation context is then transformed into a more detailed representation of the part(s) identified by the recommendation context at step 516. While any algorithm may be used to transform the data, in a selected embodiment, each item from the recommendation context is transformed or mapped into attribute value pairs, features, functions, and/or part group items at step 516, thereby creating a normalized transaction data set. In addition, the normalization process may remove part number information (such as SKUs) from the normalized transaction data set. For each item in the recommendation context, the part number is transformed until the mapping is complete). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi to include selecting a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts of Darr. Motivation to do so comes from the knowledge well known in the art that selecting a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts would help provide a more accurate recommendation that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 37, Yi, Higgins, and Darr teach the non-transitory computer-readable storage medium according to claim 36.
Higgins further teaches wherein the request for the product or service recommendation originates in an interaction with an Internet web page; (0004: In one embodiment, the invention is a method. A request is received over a network, from a user for service recommendations, wherein the request comprises an identification of the user and at least one service selection criteria. A query is formulated so as to search, via the network, for user profile data, spatial data, temporal data, social data and topical data that is available via the network and relates to the requesting user, the service selection criteria and to a plurality of services available via the network so as to a identify a subset of the plurality of services available via the network that relate to the request. A list of the identified subset of services is transmitted, via the network, to the requesting user. A selection of at least one of the identified subset of services available received from the user and the user is enrolled in the selected service). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi and Darr to include wherein the request for the product or service recommendation originates in an interaction with an Internet web page of Higgins. Motivation to do so comes from the knowledge well known in the art that wherein the request for the product or service recommendation originates in an interaction with an Internet web page would help provide a more accurate recommendation that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 38, Yi, Higgins, and Darr teach the non-transitory computer-readable storage medium according to claim 36.
Higgins further teaches wherein the request for the product or service recommendation is generated as part of production of promotional or marketing communication for the user; (0004: In one embodiment, the invention is a method. A request is received over a network, from a user for service recommendations, wherein the request comprises an identification of the user and at least one service selection criteria. A query is formulated so as to search, via the network, for user profile data, spatial data, temporal data, social data and topical data that is available via the network and relates to the requesting user, the service selection criteria and to a plurality of services available via the network so as to a identify a subset of the plurality of services available via the network that relate to the request. A list of the identified subset of services is transmitted, via the network, to the requesting user. A selection of at least one of the identified subset of services available received from the user and the user is enrolled in the selected service). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi and Darr to include wherein the request for the product or service recommendation is generated as part of production of promotional or marketing communication for the user of Higgins. Motivation to do so comes from the knowledge well known in the art that wherein the request for the product or service recommendation is generated as part of production of promotional or marketing communication for the user would help provide a better way to display the recommendation which will encourage the user to pay attention to the recommendation being displayed and that would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 39, Yi, Higgins, and Darr teach the non-transitory computer-readable storage medium according to claim 36.
Yi further teaches wherein the personal contextual information comprises personal financial data for the user, personal product preference data for the user, and data representative of non-financial interactions between the merchant and the user; (0004: At present, Internet users enjoy access to vast quantities of information available through websites and their associated webpages. To provide an even better experience for users, website owners seek to customize the content of the webpages presented to users based on knowledge of the user's preferences, browsing history, and other information specific to each user. By acquiring a better understanding of a given user, a website owner can benefit by being able to provide relevant content and advertising to the user, and the user also benefits by receiving content that he or she is more likely to find engaging).

As to Claim 40, Yi, Higgins, and Darr teach the non-transitory computer-readable storage medium according to claim 36.
Darr further teaches wherein the selected recommendation algorithm was submitted by a first supplier and an alternative recommendation algorithm was submitted by a second supplier, and wherein the method comprises:storing a record of use of the selected recommendation algorithm in association with the first supplier; and (col. 21 lines 17-41: Once the mined rules have been generated, they may be used to provide purchase recommendations to a user who has provided an indication of potential purchase interest. Such an indication may be provided in a number of ways, including but not limited to browsing on a website, placing one or more items in the user's shopping cart, viewing a product page on the web, configuring a product online, clicking through a web site, purchasing one or more items, submitting an email address or request in connection with an advertising, promotional or service related query, or otherwise providing some indicia of commercial interest that might provide a recommendation context. Whatever user purchase or shopping activity is used to capture the recommendation context (step 514), the recommendation context is then transformed into a more detailed representation of the part(s) identified by the recommendation context at step 516. While any algorithm may be used to transform the data, in a selected embodiment, each item from the recommendation context is transformed or mapped into attribute value pairs, features, functions, and/or part group items at step 516, thereby creating a normalized transaction data set. In addition, the normalization process may remove part number information (such as SKUs) from the normalized transaction data set. For each item in the recommendation context, the part number is transformed until the mapping is complete),using the stored record of use to arrange for payment to the first supplier for use of the selected recommendation algorithm; (col. 21 lines 17-41: Once the mined rules have been generated, they may be used to provide purchase recommendations to a user who has provided an indication of potential purchase interest. Such an indication may be provided in a number of ways, including but not limited to browsing on a website, placing one or more items in the user's shopping cart, viewing a product page on the web, configuring a product online, clicking through a web site, purchasing one or more items, submitting an email address or request in connection with an advertising, promotional or service related query, or otherwise providing some indicia of commercial interest that might provide a recommendation context. Whatever user purchase or shopping activity is used to capture the recommendation context (step 514), the recommendation context is then transformed into a more detailed representation of the part(s) identified by the recommendation context at step 516. While any algorithm may be used to transform the data, in a selected embodiment, each item from the recommendation context is transformed or mapped into attribute value pairs, features, functions, and/or part group items at step 516, thereby creating a normalized transaction data set. In addition, the normalization process may remove part number information (such as SKUs) from the normalized transaction data set. For each item in the recommendation context, the part number is transformed until the mapping is complete). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi and Higgins to include using the stored record of use to arrange for payment to the first supplier for use of the selected recommendation algorithm of Darr. Motivation to do so comes from the knowledge well known in the art that using the stored record of use to arrange for payment to the first supplier for use of the selected recommendation algorithm would help provide data to the supplier that would help in providing future recommendations which would therefore make the method/system more profitable.

As to Claim 41, Yi, Higgins, and Darr teach the non-transitory computer-readable storage medium according to claim 36.
Yi further teaches wherein customization of the webpage comprises:generating a web page that displays the product or service recommendation; and (0103: FIGS. 5A, 5B, and 5C illustrate a flow diagram showing events occurring as a user navigates to various pages in various tabs of a browser, in accordance with an embodiment of the invention. At operation 500, the user opens an internal or in-network property page 1 in a first tab of a browser. The client generates a request for page 1 at operation 506, and the server processes the request at operation 524. At operation 526, the server sends the page data for page 1 to the client, and also logs a page view event of page 1),delivering the web page via a network interface; (0103: FIGS. 5A, 5B, and 5C illustrate a flow diagram showing events occurring as a user navigates to various pages in various tabs of a browser, in accordance with an embodiment of the invention. At operation 500, the user opens an internal or in-network property page 1 in a first tab of a browser. The client generates a request for page 1 at operation 506, and the server processes the request at operation 524. At operation 526, the server sends the page data for page 1 to the client, and also logs a page view event of page 1).

As to Claim 42, Yi, Higgins, and Darr teach the non-transitory computer-readable storage medium according to claim 36.
Yi further teaches wherein the user device belongs to the user, and wherein customizing the webpage comprises:delivering a promotional communication to the user device of the user based upon a selection of the user by a merchant, (0103: FIGS. 5A, 5B, and 5C illustrate a flow diagram showing events occurring as a user navigates to various pages in various tabs of a browser, in accordance with an embodiment of the invention. At operation 500, the user opens an internal or in-network property page 1 in a first tab of a browser. The client generates a request for page 1 at operation 506, and the server processes the request at operation 524. At operation 526, the server sends the page data for page 1 to the client, and also logs a page view event of page 1).

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “The Static Website Is Dead — Long Live Personalized Content” describes “Delivering the right message to the right person at the right time is tricky. But existing techniques and new technology are upping the ante in an emerging trend called content personalization. Your content marketing could benefit big time from it — especially if you cater to different audience segments.
Content personalization (or customization — take your pick) is a strategy that relies on visitor data to deliver relevant content based on audience interests and motivations. It ranges from a highly targeted call to action to a revolving landing page based on geographic or industry-specific segments. It’s a user experience shortcut that connects your audience with the information it needs more quickly, enhancing the chance of converting the lead.
For example, B2B marketers targeting professional service firms may use personalization to deliver unique content to attorneys and engineers, respectively. There are countless use case scenarios where the strategy comes in handy. As a content marketer, a thorough audience analysis will help you weigh the value of using the strategy. From placing cookies in a visitor’s browser to simply asking for visitor information, content marketers have a variety of options to help them get started with personalizing their content”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621